                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:21-cv-34-RJC-DSC

MARCUS SMITH,                        )
                                     )
                  Plaintiff,         )
                                     )
vs.                                  )                        ORDER
                                     )
LOWES COMPANIES INC., et al.,        )
                                     )
                  Defendants.        )
____________________________________ )

        THIS MATTER is before the Court on initial review of the pro se Amended Complaint,

(Doc. No. 4). The Plaintiff is proceeding in forma pauperis. (Doc. No. 3).

        I.      BACKGROUND

        On January 22, 2021, pro se Plaintiff filed his Complaint alleging employment

discrimination under Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e et seq., and the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112 et seq. The Complaint was dismissed

on initial review for failure to state a claim upon which relief can be granted and the Plaintiff was

given the opportunity to amend. (Doc. No. 3). The Amended Complaint is now before the Court

for initial review.

        The Plaintiff names as the Defendant his former employer, Lowes Companies Inc. He

attempts to state claims under Title VII and the ADA for failure to promote, failure to

accommodate a disability, unequal terms and conditions of employment, and retaliation. He

alleges that the discrimination occurred based on gender/sex and disability. He contends that the

discriminatory acts occurred between May 20, 2019 and April 20, 220 and are ongoing. He

alleges:

                                                 1



        Case 3:21-cv-00034-RJC-DSC Document 5 Filed 04/19/21 Page 1 of 6
                I began employment with the above employer in December 2018 and
        transferred to the above location in March 2019. Throughout my employment, I
        have been subjected to harassment and difference in treatment based on my sexual
        orientation and medical condition. I have been called derogatory terms … by my
        coworkers and direct reports. My coworkers made fun of my medical condition.
        Upper Managers spread it my medical condition without my consent. I was also
        threatened by Assistant Store Manager to do physically harm to me and attempt to
        intimidate me. I have complained about this harassment on multiple occasions to
        the district manager and I never received a follow up to address my complaints. I
        submitted multiple complaints to HR regarding the harassment and difference in
        treatment, however, no remedial action was taken and the treatment continued.
        Although I was eligible for promotions, I was denied promotions due to my sexual
        orientation and race or medical condition. I was given unjustified disciplinary
        actions by my supervisors in order to prevent me from being promoted or
        transferred to a different store per my request to transfer in order to escape the
        harassment. I ultimately had no choice but to submit my resignation on April 22,
        2020.

(Doc. No. 4 at 5).

        The Plaintiff alleges that the foregoing resulted in humiliation and emotional distress which

caused him to suffer a mild stroke. (Doc. No. 4 at 6).

        The Plaintiff alleges that he submitted charges with the Equal Employment Opportunity

Commission (“EEOC”) on April 20, 2020 and October 29, 2020, and that he received a Notice of

Right to Sue letter on November 20, 2020.1 See (Doc. No. 1 at 8) (Notice of Right to Sue Letter

dated November 16, 2020).

        As relief, the Plaintiff seeks injunctive relief, “full front pay,” “full back pay,”

compensatory and punitive damages, litigation expenses, a jury trial, and all other relief the Court

deems just and proper.

        II.      STANDARD OF REVIEW

        Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to



1
 The EEOC denied the Plaintiff’s Charge of Discrimination because it was not timely filed with the EEOC. (Doc. No.
1 at 8).
                                                        2



        Case 3:21-cv-00034-RJC-DSC Document 5 Filed 04/19/21 Page 2 of 6
determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious; fails

to state a claim on which relief may be granted; or seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). The Court must determine whether

the Complaint raises an indisputably meritless legal theory or is founded upon clearly baseless

factual contentions, such as fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319,

327-28 (1989).

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Erickson v. Pardus, 551 U.S. 89, 93

(2007). The statement of the claim does not require specific facts; instead, it “need only ‘give the

defendant fair notice of what the ... claim is and the grounds upon which it rests.’” Id. (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The statement must assert more than

“labels and conclusions” or “a formulaic recitation of the elements of a cause of action;” it must

state a plausible claim for relief. Twombly, 550 U.S. at 555. A pro se complaint must be construed

liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal construction

requirement will not permit a district court to ignore a clear failure to allege facts in the complaint

which set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990).

       III.      DISCUSSION

(1)    ADA

       The ADA prohibits employers from discriminating based on the known physical or mental

impairments of a “qualified individual with a disability.” 42 U.S.C. § 12101 et seq. Such unlawful

discrimination can include the failure to make “reasonable accommodations to the known physical

or mental limitations of an otherwise qualified individual with a disability who is an applicant or

                                                  3



       Case 3:21-cv-00034-RJC-DSC Document 5 Filed 04/19/21 Page 3 of 6
employee....” Id. § 12112(b)(5)(A); Wilson v. Dollar Gen. Corp., 717 F.3d 337, 344 (4th Cir. 2013).

To state an ADA discrimination claim, a plaintiff must show that he (1) was a qualified individual;

(2) was discharged; (3) was fulfilling the legitimate expectation of the employer; and (4) the

circumstances of the discharge raise a reasonable inference of unlawful discrimination. Reynolds

v. Am. Nat’l Red Cross, 701 F.3d 143, 150 (4th Cir. 2012).

       The ADA claim in the Complaint failed to pass initial review and the claim set forth in the

Amended Complaint fails for the same reasons. The Plaintiff conclusively alleges that he was

discriminated against based on a “medical condition,” (Doc. No. 4 at 5), and the Amended

Complaint alludes to stress and a “mild stroke.” (Doc. No. 4 at 6). However, the Plaintiff has failed

to demonstrate that either of these conditions is a physical or mental condition that qualifies as a

disability under the ADA. Moreover, the Plaintiff appears to allege that these conditions resulted

from the Defendants’ allegedly discriminatory actions, rather than constituting the disabilities

upon which the alleged discrimination was based. Nor has the Plaintiff alleged that he was

discharged despite fulfilling his employer’s legitimate expectations, or explained how the

employer failed to reasonably accommodate his disability. The Plaintiff’s ADA claim will

therefore be dismissed for failure to state a claim upon which relief can be granted.

(2)    Title VII

       Title VII prohibits “an employer . . . [from] discriminat[ing] against any individual with

respect to his compensation, terms, conditions or privileges of employment, because of such

individual’s race, color, religion, sex or national origin . . . .” 42 U.S.C. § 2000e-2(a)(1).

       The Plaintiff alleges that he received disparate treatment based on his sexual orientation,




                                                  4



       Case 3:21-cv-00034-RJC-DSC Document 5 Filed 04/19/21 Page 4 of 6
disability, and race.2 He asserts that harassment, the denial of promotions or transfers, and

unjustified disciplinary actions eventually led him to resign on April 22, 2020. To establish a case

of disparate treatment, a plaintiff must show: (1) membership in a protected class; (2) satisfactory

work performance; (3) adverse employment action; and (4) different treatment from similarly

situated employees outside the protected class. Perkins v. Int’l Paper Co., 936 F.3d 196, 207 (4th

Cir. 2019) (citing Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010)).

         The Plaintiff satisfies the first prong by alleging that the discrimination was based on his

sexual orientation, disability, and race. The Plaintiff fails to satisfy the second prong because he

does not allege that he had satisfactory work performance. As to the third prong, the Plaintiff

alleges that he was harassed and given unjustified disciplinary actions to prevent him from being

promoted or transferred. As to the fourth prong, the Plaintiff appears to allege that he was treated

differently from other situated employees outside of the protected class in that he was harassed,

called derogatory names, assaulted by a manager, denied promotions, and denied transfers which

led him to resign. Because the Plaintiff has failed to make any factual allegations of satisfactory

work performance, he has failed to state a plausible discrimination claim. Accordingly, this claim

will be dismissed without prejudice.

         The Plaintiff also alleges that he was retaliated against. To state a Title VII retaliation

claim, a plaintiff must show: (1) participation in a protected activity; (2) subjection to an adverse

job action; and (3) a causal connection between the activity and the adverse action. Matavia v.

Bald Head Island Mgmt., Inc., 259 F.3d 261, 271 (4th Cir. 2001).

         The Plaintiff conclusively alleges that he was retaliated against. The Court will assume


2
  The Plaintiff refers to himself as “Black” in the Complaint, (Doc. No. 1 at 5, 6), and the Charge of Discrimination
that he filed with the EEOC alleges discrimination based on race, (Doc. No. 1 at 9).

                                                         5



        Case 3:21-cv-00034-RJC-DSC Document 5 Filed 04/19/21 Page 5 of 6
arguendo that his complaints to management are the protected activity upon which the retaliation

was allegedly based. He appears to assert that the adverse job actions were the denial of

promotions and transfers, and unjustified disciplinary actions. However, the Plaintiff has failed to

allege any facts from which the Court can glean a causal connection between his protected activity

and the retaliatory act. The retaliation claim will, therefore, be dismissed for failure to state a

claim upon which relief can be granted.

       In sum, the Complaint fails to state a claim upon which relief can be granted and this case

will be closed.

       IV.        CONCLUSION

       The Amended Complaint is dismissed pursuant to § 1915(e)(2)(B)(ii) for failure to state a

claim upon which relief can be granted.

       IT IS, THEREFORE, ORDERED that:

       1.         The Amended Complaint, (Doc. No. 4), is DISMISSED for failure to state a claim

                  upon which relief can be granted pursuant to § 1915(e)(2)(B)(ii).

       2.         The Clerk is instructed to close this case.




                                                  Signed: April 19, 2021




                                                    6



       Case 3:21-cv-00034-RJC-DSC Document 5 Filed 04/19/21 Page 6 of 6
